Ingraham, J. (dissenting):
This action having been brought on for trial at a Trial Term of the court with a jury, at thé end of the evidence the court, directed a verdict for the defendants. A motion to set aside that verdict and for a new trial was granted upon the ground that the plaintiff was entitled to have the case submitted to the jury.- An order upon that motion having been entered, the defendants applied to the court to have such order resettled, which application the court granted, and the order, as resettled, Was entered on the 8th day of June, 1897. The defendants procured a copy of such order, and served it upon the plaintiff’s attorney, and with it served a notice of appeal. It seems that.subsequently the plaintiff moved to dismiss that appeal upon the ground that no case had been servedand that motion coming on to be heard, the same was granted and the appeal dismissed. -Subsequently the defendants served a new notice of appeal from the order granting a new trial, and with it served their proposed case on appeal; and; on motion, such proposed case and all proceedings thereon were set aside and stricken out apparently upon the ground that the second notice of appeal was irregular and unauthorized, an appeal from the order having once been taken and dismissed for lack of prosecution.
This action of the court below could only be sustained upon its appearing to the- court either that no appeal was pending or that the time to serve a case- had expired. .It is not claimed but that the case was served in time, if, by the service of the second notice of ■appeal, an appeal was. pending.; and thus the court below decided that no appeal was pending. By section 1300 of' the Code an appeal must be taken by serving upon the attorney for the adverse party, and upon the clerk with whom the judgment or order appealed from is entered, by filing it in his office, a written notice to the effect that the appellant appeals from the judgment or order or from a specified part thereof. . The notice of appeal served complied with this section of the Code, and it would seem to follow that if that appeal was irregular or improperly taken the .remedy of the respondent was to apply, to -the appelate court to dismiss the appeal, and the court below was not justified in disregarding the notice of appeal and assuming that no appeal was' 'taken. As long as that appeal stood undismissed it was for tile court, to which the appeal *69was taken, to determine whether or not the notice was regular and sufficient. It certainly never has been understood that the court from which the appeal vras taken has power to determine the question as to the regularity of the appeal, and whether a notice of appeal which complies with the provisions of the Code is sufficient to render the appeal effective. As the question as to the regularity of this appeal, however, has been argued before us, it is just as well that we should now dispose of it.
The objection to the appeal apparently relied on by the court below, and which is insisted upon here, is that the appellants, having taken one appeal and that appeal having been dismissed, are precluded from again appealing, although when the second notice of appeal was served their time to appeal had not expired. Our attention is called to no section of the Code which, in terms, provides that the dismissal of an appeal prevents a new appeal from being taken. •
Chapter 12 of the Code of Civil Procedure regulates appeals. Section 1294 provides that the party aggrieved may appeal in a case prescribed in the chapter, and the chapter expressly provides for an appeal from an order granting or refusing a new trial. (§ 1347.) By section 1351 it is provided that an appeal authorized by title 4 must be taken within thirty days after service upon the attorney for the appellant of a copy of the judgment or order appealed from, and a written notice of entry thereof. Section 1354 provides for the judgment of affirmance rendered ujdou the appeal, and section 1361 provides that the proceedings upon an appeal, taken as prescribed in the title, are governed by the provisions of this act and of the General Rules of Practice relating to an appeal in an action. By rule 41 of the General Rules of Practice regulations for the printing and furnishing of the papers upon which an appeal is to be heard are prescribed. It is there provided that if the papers shall not he filed and Served as therein provided by the. party whose duty it is to do so, his opponent may move the court on three days’ notice, on any motion day, for an order dismissing the appeal, or for a judgment in his favor as the case may be; that upon an appeal from non-enumerated motions, if the appellant fails to file and serve the papers as aforesaid, the respondent may then move, upon three days’ notice, to dismiss the appeal.
*70There is no provision, either in the Code or in the General Rules of Practice, either expressly or by implication, that provides that such a dismissal of appeal shall be a bar to another appeal, seasonably taken. The Code expressly gives a right to any party aggrieved to appeal from an order granting or refusing a new trial, limited only by a service of a notice of appeal within thirty days after service upon the attorney for the appellant of a copy of the judgment or order, appealed from, and a written notice of the entry thereof. A party in whose favor a judgment or order has been entered has thus the power to limit the time within which an appeal may. be taken by serving upon the adverse party 'a copy' of the judgment or order in his favor with a notice of entry thereof, but such a service is necessary to limit the time in which an appeal can. be taken. When the time has not been so limited, the right to take an appeal exists until such an appeal has been taken and the questions involved have been adjudicated upon.
Is an order dismissing an appeal for failure to serve the case and exceptions, as required by the'Code, such an adjudication? It seems- to me clear, both upon principle and authority, that it is not. A dismissal of an appeal not involving a decision of the merits of- the order appealed from cannot amount to an adjudication of the questions determined by the order or judgment so appealed from-. As an illustration, take the case where notice of an appeal was served upon the attorney for the respondent ■ and not upon the. clerk, or was not signed by the attorney for the appellant, or failed to comply with all the provisions of the Oode, and where, upon a motion to the appellate court, the appeal was dismissed for that reason, it would not be claimed that such a dismissal precluded the appellant from' serving a new notice of appeal, provided his time to appeal had not then expired. And I cannot see in what respect a dismissal of an appeal because of the failure of the. appellant to serve his case, or a-failure on the part of the appellant to print'the papers upon which the appeal is to be heard, within the time - prescribed by. the rule, should have any -other effect than that of á disposition of the appeal which was then. pending at the time the' order of dismissal was entered.
The question as to the propriety of the judgment or -, order appealed from was not - presented, nor was it. determined. The *71question at issue in the action was not considered or disposed of. The question is analogous to that presented upon a nonsuit upon the trial of an action at law which simply disposes of that action without adjudicating upon any of the questions involved therein, so that such a nonsuit is not a bar to a new.action. No provision of the Code, no rule of practice, gives to such an order dismissing an appeal any other effect than that of a mere disposition of the appeal without disposing of the merits and controversy between the appellant and respondent; and in no litigation does such a disposition of a pending question, without any adjudication upon the merits, act as a bar to a new proceeding to accomplish the same result. This precise question was presented to the late General Term of the Supreme Court in the fourth department in the case of French v. Row (77 Hun, 387). The question presented in*that case was whether, on an appeal from a judgment,, the court could consider an order made in the action striking out a portion of the amended answer. The respondent claimed that that order could not be reviewed on the appeal from the judgment’ because a former appeal was taken from the order and was dismissed by the General Term. The court held that such a claim could not be sustained. Judge Martin, writing the opinion of the court, cited with approval from Elliott’s Appellate Procedure (§ 535), where it is said : “ The effect ■ of the dismissal of an appeal is, as a general rule, to leave the case as if there had been no appeal. An order of dismissal does not preclude a second appeal.” And it was held that a dismissal of the appeal for want of prosecution was clearly not an affirmance of the judgment appealed from, and that the only effect' of such a dismissal was to replace the judgment in its former condition, leaving its merits still open for examination upon a second or further appeal; and the case of Watson v. Husson (1 Duer. 242; affd. by the Court of Appeals in Drummond v. Husson, 14 N. Y. 60) was cited in support of that conclusion. In Palmer v. Foley (71 N. Y. 106) this last case was cited with approval, and it was there held that a dismissal of an appeal was not a decision that the appellant was not entitled to the relief asked for.
Upon the dismissal of the appeal it seems to me clear that the question as to whether or not there should be a new trial was not adjudicated, and that that dismissal, therefore, is not a bar to the *72■appellants taking a new appeal to have that question determined, and that the only question as to the validity of this appeal is whether or not it was taken within the time allowed by law. I think it was.
By section 1294. of the Code an absolute right is given to a party ■aggrieved to appeal in a case provided for in chapter 12 thereof, and by section 1351, which contains the only limitation of the right to appeal from an order granting or denying a new trial, the' limitation prescribed is that the appeal must-'be taken within thirty days after serving upon the attorney for the appellant a copy of the judgment or order appealed from and a written notice of the entry thereof. Nothing less than this formal service is sufficient to limit the time in which an appeal must be taken. The statute recognized the. ■necessity of limiting the time within which an appeal can be taken and fixed a time after which án appeal cannot be taken. It made that limit to depend upon an affirmative act of the respondent. That act was the service of the copy of the order or judgment appealed from. The fact that the appellants procured the order to ■be served upon the respondent cannot be equivalent to this one act that the Legislature required should limit the right of the appellant ■to appeal.
It is hardly necessary to cite cases to sustain this proposition, as ■it rests upon the express provisions of the Code. It is' only necessary, however, to say that no cases are cited in opposition to it" while it has been the uniform practice and is sustained,by an unbroken line of decisions.
• I think, therefore, that the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied.
Patterson, J., concurred.
Order affirmed, with ten dollars costs and disbursements.